



Exhibit 10.1


SEVERANCE AGREEMENT
THIS SEVERANCE AGREEMENT (this “Agreement”) is dated as of February 22, 2017, by
and between CCA Industries, Inc. (the “Company”), which has its principal place
of business at 65 Challenger Road, Suite 340, Ridgefield Park, NJ 07660, and
Douglas Haas (the “Employee”).
WHEREAS, the Company is employing the Employee as its President and Chief
Operating Officer, and the Company and the Employee want to provide for
severance in the event that the Company is no longer employing the Employee, on
the terms set forth below, and effective as of the date of this Agreement (the
“Effective Date”);
NOW THEREFORE, the parties hereto agree as follows:
1.Termination upon Death or Disability. If the Employee is unable to perform
substantially and continuously the duties assigned to him due to a disability as
defined for purposes of the Company’s long-term disability plan then in effect,
or, if no such plan is in effect, by virtue of ill health or other disability
for more than 180 consecutive days or 270 non-consecutive days out of any
consecutive 12-month period, the Company shall have the right, to the extent
permitted by law, to terminate the employment of the Employee upon notice in
writing to the Employee. Upon termination of employment due to death or
disability, (i) the Employee (or the Employee’s estate or beneficiaries in the
case of the death of the Employee) shall be entitled to receive any Base Salary
and other benefits earned and accrued under this Agreement prior to the date of
termination (and reimbursement under this Agreement for expenses incurred prior
to the date of termination); (ii) the Employee (or the Employee’s estate or
beneficiaries in the case of the death of the Employee) shall be entitled to
receive a single-sum payment equal to his Base Salary; (iii) without duplication
of any amounts due under clauses (i) and (ii), the Employee (or the Employee’s
estate or beneficiaries in the case of the death of the Employee) shall receive
a single-sum payment equal to the value of the highest bonus earned by the
Employee in the one-year period preceding the date of termination, multiplied by
a fraction (x) the numerator of which is the number of days in the fiscal year
preceding the termination and (y) the denominator of which is 365; (iv) health
insurance benefits shall continue for the Employee (and/or his covered
dependents, if applicable) for a period of six months; thereafter, Employee or
his dependents shall be permitted to elect COBRA continuation coverage
consistent with the applicable law; (v) all outstanding unvested equity-based
awards held by the Employee shall fully vest and become immediately exercisable,
as applicable, subject to the terms of such awards; (vi) the treatment of any
performance-based long-term incentives shall be determined in the reasonable and
good faith discretion of the Compensation Committee of the Board; and (vii) the
Employee (or the Employee’s estate or beneficiaries in the case of the death of
the Employee) shall have no further rights to any other compensation or benefits
hereunder, or any other rights hereunder (but, for the avoidance of doubt, shall
receive such disability and death benefits as may be provided under the
Company’s plans and arrangements in accordance with their terms). Unless the
payment is required to be delayed pursuant to Section 5.13(b) below, the cash
amounts payable pursuant to clauses (i), (ii) and (iii) above shall be paid to
the Employee (or the Employee’s estate or beneficiaries in the case of the death
of the Employee) within 60 days following the date of his termination of
employment on account of death or disability.











--------------------------------------------------------------------------------





2.Certain Terminations of Employment; Certain Benefits


2.1 Termination by the Company for Cause; Termination by the Employee without
Good Reason.


(a)For purposes of this Agreement, “Cause” shall mean the Employee’s:
(i)commission of, and indictment for or formal admission to a felony, or any
crime of moral turpitude, dishonesty, breach of trust or unethical business
conduct, or any crime involving the Company;
(ii)engagement in fraud, misappropriation or embezzlement;
(iii)material failure or neglect by the Employee to perform the duties of his
positions with the Company;
(iv)continued failure to materially adhere to the reasonable directions of the
Chief Executive Officer or the Company’s written policies and practices; or
(v)material breach of any of the provisions of Section 6;
provided, that the Company shall not be permitted to terminate the Employee for
Cause except on written notice given to the Employee at any time not more than
30 days following the occurrence of any of the events described in clause
(ii) through (iv) above (or, if later, the Company’s knowledge thereof). No
termination for Cause under clauses (ii) through (iv) shall be effective unless
the Chief Executive Officer makes a determination that Cause exists after notice
to the Employee, and the Employee has been provided with an opportunity (with
counsel of his choice) to contest the determination . In the event that it is
determined that the termination for cause was improper, the Employee shall be
reinstated immediately and Company shall pay or provide to Employee all
compensation and benefits which would have been paid or provided during the
period of such termination and reimbursement for all attorney’s fees incurred
for the purpose of contesting such termination.
(b)The Company may terminate this Agreement and the Employee’s employment
hereunder for Cause, and the Employee may terminate his employment on at least
30 days’ written notice given to the Company. If the Company terminates the
Employee for Cause, or the Employee terminates his employment and the
termination by the Employee is not for Good Reason in accordance with
Section 2.2, (i) the Employee shall receive Base Salary and other benefits
(including any bonus for a fiscal year completed before termination and awarded
but not yet paid) earned and accrued under this Agreement prior to the
termination of employment (and reimbursement under this Agreement for expenses
incurred prior to the termination of employment); and (ii) the Employee shall
have no further rights to any other compensation or benefits under this
Agreement on or after the termination of employment. Unless the payment is
required to be delayed pursuant to Section 5.13(b) below, the cash amounts
payable to the Employee under this Section 2.1(b) shall be paid to the Employee
in a single-sum payment within 30 days following the date of his termination of
employment with the Company pursuant to this Section 2.1(b).


2.2 Termination by the Company without Cause; Termination by the Employee for
Good Reason.


(a) For purposes of this Agreement, “Good Reason” shall mean, unless otherwise
consented to by the Employee,


(i)the material reduction of the Employee’s title, authority, duties and
responsibilities or the assignment to the Employee of duties materially
inconsistent with the Employee’s position or positions with the Company;





--------------------------------------------------------------------------------





(ii)a material reduction in Base Salary of the Employee;
(iii)the Company’s material breach of this Agreement; or
(iv)Employee is required to relocate his office more than 100 miles away from
the Company’s offices located in East Rutherford, New Jersey.


Notwithstanding the foregoing, (i) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
no later than 30 days from the date of such notice) is given no later than 30
days after the time at which the event or condition purportedly giving rise to
Good Reason first occurs or arises and (ii) if there exists (without regard to
this clause (ii)) an event or condition that constitutes Good Reason, the
Company shall have 15 days from the date notice of such a termination is given
to cure such event or condition and, if the Company does so, such event or
condition shall not constitute Good Reason hereunder.
(b) The Company may terminate the Employee’s employment and the Employee may
terminate the Employee’s employment with the Company at any time for any reason
or no reason. If the Company terminates the Employee’s employment (and/or the
termination is not covered by Section 2.1) or the Employee terminates his
employment for Good Reason:


i.the Employee shall receive a single-sum payment equal to accrued but unpaid
Base Salary and other benefits (including any bonus for a calendar year
completed before termination) earned and accrued under this Agreement prior to
the termination of employment (and reimbursement under this Agreement for
expenses incurred prior to the termination of employment);
ii.the Employee shall receive a single-sum payment of an amount equal to 1 times
(a) the average of the Base Salary amounts paid to Employee over the three
calendar years prior to the date of Termination, (b) if less than three years
have elapsed between the date of this Agreement and the date of termination, the
highest Base Salary paid to Employee in any calendar year prior to the date of
Termination, or (c) if less than 12 months have elapsed from the date of this
Agreement to the date of termination, the highest Base Salary received in any
month times 12; and
iii.all outstanding unvested equity-based awards (including without limitation
stock options and restricted stock) held by the Employee shall be treated in the
manner determined in the reasonable and good faith discretion of the
Compensation Committee of the Board.


Unless the payment is required to be delayed pursuant to Section 5.13(b) below,
the cash amounts payable to the Employee under this Section 2.2(b) shall be paid
to the Employee within 30 days following the date of his termination of
employment with the Company pursuant to this Section 2.2(b).
2.3 Change of Control. After a “Change of Control” (as defined below), there
will be a transition period (the “Transition Period”) which will begin on date
of the Change of Control and end on the first anniversary of such Change of
Control. If the Employee terminates his employment with the Company within the
one year period following the Transition Period, such termination shall be
deemed a termination by the Employee for Good Reason covered by Section 2.2.
Without duplication of the foregoing, if the Company terminates the Employee’s
employment (and/or the termination is not covered by Section 2.1), the Employee
terminates his employment for Good Reason, or the Employee is deemed to have
terminated his employment for Good Reason within the one-year period following
the Transition Period pursuant to the immediately preceding sentence, all
outstanding unvested equity-based awards shall fully vest and shall become
immediately exercisable, as applicable. For purposes of this Agreement, “Change
of Control” shall mean the occurrence of any of the following:





--------------------------------------------------------------------------------





i.any “person,” including a “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), but excluding any “group” (as such term is used in Section 13(d)(3) of
the Exchange Act) of which the Employee is a member) is or becomes the
“beneficial owner” (as defined in Rule 13(d)(3) under the Exchange Act),
directly or indirectly, of securities of the Company representing 20% or more of
either (A) the combined voting power of the Company’s then outstanding
securities or (B) the then outstanding Common Stock of the Company (in either
such case other than as a result of an acquisition of securities directly from
the Company); provided, however, that, in no event shall a Change of Control be
deemed to have occurred upon a public offering of the Common Stock registered
under the Securities Act of 1933, as amended; or
ii.any consolidation or merger of the Company where the stockholders of the
Company, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, shares
representing in the aggregate 50% or more of the combined voting power of the
securities of the entity issuing cash or securities in the consolidation or
merger (or of its ultimate parent entity, if any) (excluding from shares
beneficially owned by stockholders of the Company for such computation all
shares of Common Stock beneficially owned by any person that is the beneficial
owner of 5.0% or more of the outstanding shares of any constituent in such
consolidation or merger other than the Company);
iii.there shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company, other
than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least 50% of the combined voting power of the
voting securities of which are owned by “persons” (as defined above) in
substantially the same proportion as their ownership of the Company, as
applicable, immediately prior to such sale or (B) the approval by stockholders
of the Company of any plan or proposal for the liquidation or dissolution of the
Company, as applicable;
iv.the members of the Board at the beginning of any consecutive
24-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any director whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
members of the Board then still in office who were members of the Board at the
beginning of such 24-calendar-month period, shall be deemed to be an Incumbent
Director; or
v.the holders of the Company’s Class A common stock do not have the right to
elect a majority of the Board.


2.4 Parachutes. If any amount payable to or other benefit receivable by the
Employee pursuant to this Agreement, or any other plan, arrangement or agreement
with the Company (collectively, the “Payments”) would be deemed to constitute a
Parachute Payment (as defined below), alone or when added to any other amount
payable or paid to or other benefit receivable or received by the Employee which
is deemed to constitute a Parachute Payment (whether or not under an existing
plan, arrangement or other agreement), and would (in the absence of this Section
5.4) result in the imposition on the Employee of an excise tax (the “Excise
Tax”) under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), then the Payments shall be reduced (but not below zero) to the Reduced
Amount (as defined below), if reducing the Payments will provide the Employee
with a greater net after-tax amount than would be the case if no reduction was
made. Any such reduction shall be made by first reducing severance benefits (if
any) and other payments that are payable in cash and then by reducing non-cash
payments. The “Reduced Amount” shall be an amount expressed in present value
which maximizes the aggregate present value of Payments without causing any
Payment under this Agreement to be subject to the Excise Tax, determined in
accordance with Section 280G(d)(4) of the Code. The fact that the Employee’s
right to payments or benefits may be reduced by reason of the limitations
contained in this Section 5.4, shall not of itself limit or





--------------------------------------------------------------------------------





otherwise affect any other rights of the Employee other than pursuant to this
Agreement. “Parachute Payment” shall mean a “parachute payment” as defined in
Section 280G of the Code. The calculation under this Section 5.4 shall be as
determined by the Company’s independent registered public accounting firm in
effect immediately prior to the occurrence of the Change of Control (the
“Accounting Firm”).


Unless the payment is required to be delayed pursuant to Section 4.13(b) below,
any additional payment payable to the Employee pursuant to this Section shall be
paid by the Company to the Employee within five days of receipt of the
Accounting Firm’s determination, which such determination shall be made to the
Company within 30 days of any event requiring payment to the Employee hereunder.
2.5 Execution of Release. The Employee acknowledges that, if required by the
Company prior to making the severance payments and benefits set forth, (other
than accrued but unpaid Base Salary and other benefits), all such severance
payments and benefits are subject to his execution of a general release from
liability of the Company and its officers (including his successor), directors
and employees, and such release becoming irrevocable by its terms. If Employee
fails to execute such release, or such release does not become irrevocable, all
such payments and benefits set forth shall be forfeited.


3.Covenants of the Employee.


3.1 Confidentiality. The Employee acknowledges that (i) the primary businesses
of the Company are its health and beauty aids business (the “Business”);
(ii) the Company is one of the limited number of persons who have such a
business; (iii) the Company’s Business is, in part, national and international
in scope; (iv) the Employee’s work for the Company has given and will continue
to give him access to the confidential affairs and proprietary information of
the Company; (v) the covenants and agreements of the Employee contained in this
Section 6 are essential to the business and goodwill of the Company; and
(vi) the Company would not have entered into this Agreement but for the
covenants and agreements set forth in this Section 6. Accordingly, the Employee
covenants and agrees during and after the period of the Employee’s employment
with the Company and its affiliates, the Employee (x) shall keep secret and
retain in strictest confidence all confidential matters relating to the
Company’s Business and the business of any of its affiliates and to the Company
and any of its affiliates, learned by the Employee heretofore or hereafter
directly or indirectly from the Company or any of its affiliates (the
“Confidential Company Information”), and (y) shall not disclose such
Confidential Company Information to anyone outside of the Company except with
the Company’s express written consent and except for Confidential Company
Information which is at the time of receipt or thereafter becomes publicly known
through no wrongful act of the Employee or is received from a third party not
under an obligation to keep such information confidential and without breach of
this Agreement.


3.2 Noncompetition; Nonsolicitation.
.
(a)For a period of six months following the end of the Term (the “Non-Compete
Period”), Employee shall not, directly or indirectly, engage or participate in,
or become employed by, or affiliated with, or render advisory or any other
services to, any person or business entity or organization, of whatever form,
that competes with the Company. Employee specifically acknowledges that the
temporal limitations hereof, in view of the nature of the Company’s Businesses,
are reasonable and necessary to protect the Company’s legitimate business
interests. During such Non-Competition Period, the Employee shall be paid an
amount equal to (i) his Base Pay for a period





--------------------------------------------------------------------------------





of six months and (ii) an amount equal to the pro rata share of any bonus
attributable to portion of calendar year completed prior to termination.
(b)During the Term and the Non-Compete Period, the Employee hereby agrees that
he will not, either directly or through others, hire or attempt to hire, any
current or former employee of the Company, or solicit or attempt to solicit any
current or former employee, consultant or independent contractor of the Company
to change or terminate his, her or its relationship with the Company or
otherwise to become an employee for or of any other person or business entity,
unless more than 12 months shall have elapsed between the last day of such
person’s employment or service with the Company and the first date of such
solicitation or hiring or attempt to solicit or hire.


3.3 Rights and Remedies upon Breach. The Employee acknowledges and agrees that
any breach by him of any of the provisions of Sections 6.1 and 6.2 (the
“Restrictive Covenants”) would result in irreparable injury and damage for which
money damages would not provide an adequate remedy. Therefore, if the Employee
breaches, or threatens to commit a breach of, any of the provisions of Sections
6.1 or 6.2, the Company and its affiliates, in addition to, and not in lieu of,
any other rights and remedies available to the Company and its affiliates under
law or in equity (including, without limitation, the recovery of damages), shall
have the right and remedy to have the Restrictive Covenants specifically
enforced by any court having equity jurisdiction, including, without limitation,
the right to an entry against the Employee of restraining orders and injunctions
(preliminary, mandatory, temporary and permanent) against violations, threatened
or actual, and whether or not then continuing, of such covenants.


4.Other Provisions.


4.1 Severability. The Employee acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and
(ii) the Restrictive Covenants are reasonable in geographical and temporal scope
and in all other respects. If it is determined that any of the provisions of
this Agreement, including, without limitation, any of the Restrictive Covenants,
or any part thereof, is invalid or unenforceable, the remainder of the
provisions of this Agreement shall not thereby be affected and shall be given
full effect, without regard to the invalid portions.


4.2 Enforceability; Jurisdiction; Arbitration. Any controversy or claim arising
out of or relating to this Agreement or the breach of this Agreement (other than
a controversy or claim arising under Section 6, to the extent necessary for the
Company (or its affiliates, where applicable) to avail itself of the rights and
remedies referred to in Section 6.3) that is not resolved by the Employee and
the Company (or its affiliates, where applicable) shall be submitted to
arbitration in Newark, New Jersey in accordance with the law of the State of New
Jersey and the procedures of the American Arbitration Association. The
determination of the arbitrator(s) shall be conclusive and binding on the
Company (or its affiliates, where applicable) and the Employee and judgment may
be entered on the arbitrator(s)’ award in any court having jurisdiction.


4.3 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, telegraphed, telexed,
sent by facsimile transmission or sent by certified, registered or express mail,
postage prepaid. Any such notice shall be deemed given when so delivered
personally, telegraphed, telexed or sent by facsimile transmission or, if
mailed, five days after the date of deposit in the United States mails as
follows:


(i)If to the Company, to:





--------------------------------------------------------------------------------





CCA Industries, Inc.
65 Challenger Road, Suite 340
Ridgefield Park, NJ 07660
Attention: Chief Executive Officer

(ii)If to the Employee, to:


Douglas Haas


                
Any such person may by notice given in accordance with this Section 7.4 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.
4.4 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.


4.5 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.


4.6 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF NEW JERSEY.


4.7 Assignment. This Agreement shall be binding upon and inure to the benefit of
the Parties and their respective successors, heirs (in the case of the Employee)
and assigns. No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company except that such rights or obligations
may be assigned or transferred, subject to Section 5.3, pursuant to a merger or
consolidation in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company; provided,
however, that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law.


4.8 Withholding. The Company shall be entitled to withhold from any payments or
deemed payments any amount of tax withholding it determines to be required by
law.


4.9 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.







--------------------------------------------------------------------------------





4.10 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.


4.11 Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 5 and 6 and any other provisions of
this Agreement expressly imposing obligations that survive termination of
Employee’s employment hereunder, and the other provisions of this Section 7 to
the extent necessary to effectuate the survival of such provisions, shall
survive termination of this Agreement and any termination of the Employee’s
employment hereunder.


4.12 Existing Agreements. The Employee represents to the Company that he is not
subject or a party to any employment or consulting agreement, non-competition
covenant or other agreement, covenant or understanding which might prohibit him
from executing this Agreement or limit his ability to fulfill his
responsibilities hereunder.


4.13 Section 409A.


(a)Interpretation. Notwithstanding the other provisions hereof, this Agreement
is intended to comply with the requirements of section 409A of the Code, to the
extent applicable, and this Agreement shall be interpreted to avoid any penalty
sanctions under section 409A of the Code. Accordingly, all provisions herein, or
incorporated by reference, shall be construed and interpreted to comply with
section 409A. If any payment or benefit cannot be provided or made at the time
specified herein without incurring sanctions under section 409A of the Code,
then such benefit or payment shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. For purposes of section 409A
of the Code, each payment made under this Agreement shall be treated as a
separate payment. In no event may the Employee, directly or indirectly,
designate the calendar year of payment.


(b)Payment Delay. Notwithstanding any provision to the contrary in this
Agreement, if on the date of the Employee’s termination of employment, the
Employee is a “specified employee” (as such term is defined in section
409A(a)(2)(B)(i) of the Code and its corresponding regulations) as determined by
the Board (or its delegate) in its sole discretion in accordance with its
“specified employee” determination policy, then all cash severance payments
payable to the Employee under this Agreement that are deemed as deferred
compensation subject to the requirements of section 409A of the Code shall be
postponed for a period of six months following the Employee’s “separation from
service” with the Company (or any successor thereto). The postponed amounts
shall be paid to the Employee in a lump sum within 30 days after the date that
is 6 months following the Employee’s “separation from service” with the Company
(or any successor thereto). If the Employee dies during such six-month period
and prior to payment of the postponed cash amounts hereunder, the amounts
delayed on account of section 409A of the Code shall be paid to the personal
representative of the Employee’s estate within 60 days after Employee’s death.
If any of the cash payments payable pursuant to this Agreement are delayed due
to the requirements of section 409A of the Code, there shall be added to such
payments interest during the deferral period at an annualized rate of interest
equal to 5%.


(c)Reimbursements. All reimbursements provided under this Agreement shall be
made or provided in accordance with the requirements of section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the





--------------------------------------------------------------------------------





Employee’s lifetime (or during a short period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of all eligible expense will be
made on or before the last day of the taxable year following the year in which
the expense is incurred, and (iv) the right to reimbursement is not subject to
the liquidation or exchange for another benefit. Any tax gross up payments to be
made hereunder shall be made not later than the end of the Employee’s taxable
year next following the Employee’s taxable year in which the related taxes are
remitted to the taxing authority.


4.14 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.


[Signatures appear on following page]











































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.
CCA INDUSTRIES, INC.
/s/ Lance Funston
Name: Lance Funston
Title:
Chief Executive Officer

Chairman, Board of Directors








/s/ Christopher Hogg
Name: Christopher Hogg
Title: Director
Chairman, Compensation Committee








EMPLOYEE
/s/ Douglas Haas
Douglas Haas


















[Signature Page to Douglas Haas Severance Agreement]



